Case 18-62370-wlh         Doc 39    Filed 10/30/18 Entered 10/30/18 17:41:06           Desc Main
                                   Document      Page 1 of 13



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

IN RE:                                             :           CASE NO. 18-62370-WLH
                                                   :
CONNIE SANDERS,                                    :           CHAPTER 7
                                                   :
         Debtor.                                   :
                                                   :

              MOTION FOR EXAMINATION OF AND DOCUMENT PRODUCTION
                BY DECKER & COMPANY, LLC UNDER RULE 2004 OF THE
                    FEDERAL RULES OF BANKRUPTCY PROCEDURE

         COMES NOW, S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the bankruptcy

estate of Connie Sanders (“Debtor”), and files this Motion for Examination of and Document

Production by Decker & Company, LLC under Rule 2004 of the Federal Rules of Bankruptcy

Procedure (the “Motion”), seeking an Order authorizing the examination of Decker & Company,

LLC (“Decker & Company”) under Rule 2004 of the Federal Rules of Bankruptcy Procedure, and

in support thereof respectfully shows this Court as follows:

                                      Jurisdiction and Venue

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409(a).

                                            Background

                                       a. General Background

         2.      On July 26, 2018 (the “Petition Date”), Debtor initiated this case by filing a

voluntary petition for relief under Chapter 7 of Title 11 of the United States Code (the

“Bankruptcy Code”).




12781834v1
Case 18-62370-wlh       Doc 39     Filed 10/30/18 Entered 10/30/18 17:41:06            Desc Main
                                  Document      Page 2 of 13



        3.    Trustee was thereafter appointed and remains the duly acting Chapter 7 trustee in

this case.

        4.    At the commencement of the Bankruptcy Case, a bankruptcy estate was created

pursuant to 11 U.S.C. § 541(a) (the “Bankruptcy Estate”), and that Bankruptcy Estate includes

all Debtor’s legal or equitable interests in property as of the commencement of the bankruptcy

case and any interest in property that the estate acquires after commencement of the bankruptcy

case. 11 U.S.C. § 541(a)(1) and (7) (2018). Trustee is the sole representative of the Bankruptcy

Estate. 11 U.S.C. § 323(a) (2018).

        5.    Debtor filed this case as no-asset case. [Doc. No. 1 at Page 6 of 17].

        6.    The Section 341 Meeting of Creditors (the “341 Meeting”) was held on August

29, 2018, but continued for production of additional documents. The continued 341 Meeting was

concluded on September 25, 2018.

                  b. Debtor’s Business Interests and Roles as Officer or Director

        7.    On her Schedule A/B, Debtor scheduled her sole ownership interest in S&S

Commercial Contractors Inc. (“S&S”). [Doc. No. 10 at page 8 of 57]. And, on her original

Statement of Financial Affairs (“SOFA”), Debtor indicated that she was an officer, director, or

managing executive of S&S. [Doc. No. 10 at page 44 of 57].

        8.    Debtor scheduled no other ownership interests in any other business entities, and

she indicated that she was not an officer, director, or managing executive of any other

businesses.

        9.    On October 29, 2018, Debtor amended her SOFA to indicate that, in addition to

serving as an officer of S&S, she is also an officer, director, or managing executive of CD




12781834v1
Case 18-62370-wlh         Doc 39      Filed 10/30/18 Entered 10/30/18 17:41:06         Desc Main
                                     Document      Page 3 of 13



Sanders Enterprises, Ltd (“CD Sanders”) and Sanders Enterprises Inc. (“Sanders Inc.”). [Doc.

No. 35 at pages 1, 4, and 5 of 5].

        10.      CD Sanders was formed as a State of Georgia corporation on January 18, 2017.

Although Debtor indicates that she is not a shareholder of CD Sanders, Debtor was one of two

incorporators (her husband, Deene J. Sanders was the other incorporator) of CD Sanders, and she

was also, and currently is, the CEO, CFO, Secretary, and registered agent of CD Sanders.

        11.      Debtor also amended her SOFA to indicate that Rich Decker of Decker &

Company acts as the accountant or bookkeeper for S&S, CD Sanders, and Sanders Inc. Debtor

also testified at the 341 Meeting that Mr. Decker also serves as her personal accountant and has

done so for many years.

              c. Transfer of $650,000.00 Note and Security Deed from S&S to CD Sanders

        12.      As part of his investigation of Debtor’s financial affairs, Trustee has discovered

that on or about March 25, 2010, S&S (owned solely by Debtor) received a sole ownership

interest in that certain real property with a common address of 1880 West Oak Parkway, Ste.

112, Marietta, Georgia 30062 (the “West Oak Property”). Upon information and belief, S&S

owned the West Oak Property free and clear.

        13.      On or about January 30, 2017, S&S sold the West Oak Property to KB Marietta

LLC for a sale price of $650,000.00. Upon information and belief, as part of this transaction,

S&S received a note from KB Marietta LLC in the amount of $650,000.00 (the “Note”) and took

a security interest in the West Oak Property (the “West Oak Security Interest”) through a

security deed (the “West Oak Security Deed”) to secure repayment of the Note.




12781834v1
Case 18-62370-wlh       Doc 39     Filed 10/30/18 Entered 10/30/18 17:41:06           Desc Main
                                  Document      Page 4 of 13



        14.    On or about February 10, 2017, S&S transferred the West Oak Security Deed to

CD Sanders for no consideration.        Upon information and belief, KB Marietta LLC pays

$4,500.00 per month as a result of the Note.

        15.    Trustee needs to review the books, records, and financial documents of S&S, CD

Sanders, and Sanders Inc., along with any documents related to the assignment of the West Oak

Security Deed to CD Sanders, to determine whether there is a way for Trustee to make a

recovery from any of these entities on behalf of the Bankruptcy Estate.

                                        Relief Requested

        16.    Trustee requests authority to examine Decker & Company with respect to the

financial affairs of S&S, CD Sanders, and Sanders Inc. Trustee requests that the examination

commence on December 3, 2018, at 9:00 a.m., or at such other mutually agreeable time, at the

law offices of Arnall Golden Gregory LLP at 171 17th Street, NW, Suite 2100, Atlanta, Georgia

30363, or at such other mutually agreeable place.

        17.    Trustee also requests an order from the Court requiring Decker & Company to

produce, on or before November 30, 2018, at 10:00 a.m. at the law offices of Arnall Golden

Gregory LLP at 171 17th Street, NW, Suite 2100, Atlanta, Georgia 30363, or some other

mutually agreeable time and place, for review by counsel for Trustee, any and all records and

items listed on Exhibit “A,” attached hereto and incorporated herein by reference.

                                         Basis for Relief

        18.    Rule 2004 provides that any party in interest, including a creditor, may examine

any other entity about the financial affairs of a debtor. Fed. R. Bankr. P. 2004.

        19.    Because Trustee is a party in interest, it is well within the Court’s discretion to

grant the relief requested in this Motion. Indeed, such an examination is necessary for Trustee to




12781834v1
Case 18-62370-wlh       Doc 39     Filed 10/30/18 Entered 10/30/18 17:41:06           Desc Main
                                  Document      Page 5 of 13



evaluate fully the interest of the Bankruptcy Estate in S&S, CD Sanders, and Sanders Inc., if any,

along with the circumstances that led to the assignment of the West Oak Security Deed from

S&S to CD Sanders.

        WHEREFORE, Trustee respectfully requests that this Court:

        (a)    Enter an order authorizing Trustee to conduct the examination of Decker &

Company and directing Decker & Company to produce the documents and items requested

herein at a mutually agreeable time and place; and

        (b)    Grant such other and further relief as the Court may deem just and proper.



        Respectfully submitted this 30th day of October, 2018.


                                             ARNALL GOLDEN GREGORY LLP
                                             Attorneys for Trustee

                                             By:/s/ Michael J. Bargar
171 17th Street, NW, Suite 2100                 Michael J. Bargar
Atlanta, Georgia 30363                          Georgia Bar No. 645709
404-873-8500 (telephone)                        michael.bargar@agg.com




12781834v1
Case 18-62370-wlh          Doc 39     Filed 10/30/18 Entered 10/30/18 17:41:06               Desc Main
                                     Document      Page 6 of 13




                                             EXHIBIT “A”

                                               Definitions
             A. As used herein, the term “document” is intended to have the broadest permissible
                meaning under the Federal Rules of Civil Procedure and shall mean any written,
                printed, recorded, taped, electromagnetically recorded or encoded, electronically
                stored, graphic or other matter of every type and description that is or has been in
                the possession, custody, or control of you or any of your agents and attorneys, or of
                which you have knowledge, and shall include without limitation, the following:
                letters, correspondence, affidavits, declarations, statements, books, articles, reprints,
                resolutions,    minutes,     communications,       messages,      e-mails,    electronic
                communications, electronically stored information, notes, loan documents,
                collateral documents, stenographic or handwritten notes, memoranda, diaries,
                contracts, subcontracts, bids, worksheets, drafts, agreements, records, resumes,
                invoices, receipts, bills, cancelled checks, financial statements, audit reports, tax
                returns, calendars, schedules, summaries, studies, calculations, estimates, diagrams,
                sketches, drawings, plans, photographs, tapes, videotapes, movies, recordings,
                transcriptions, work orders, computer print-outs, computer disks, data processing
                cards, data storage cards, and the like; and where originals of such documents are
                not available or are not in your possession, custody or control, every copy of every
                such document; and every copy of every such document where such copy is not an
                identical copy of the original or where such copy contains any commentary or
                notation whatsoever which does not appear on the original.


             B. As used herein, the term “Debtor” shall refer to Connie Sanders, her authorized
                agents, attorneys, representatives, and to any other person that is or has ever acted
                for or on behalf of her.


             C. As used herein, the term “Deene Sanders” shall refer to Deene J. Sanders, his
                authorized agents, attorneys, representatives, and to any other person that is or has



12781834v1
Case 18-62370-wlh          Doc 39     Filed 10/30/18 Entered 10/30/18 17:41:06           Desc Main
                                     Document      Page 7 of 13



                ever acted for or on behalf of him.

             D. As used herein, the term “Petition Date” shall refer to July 26, 2018.

             E. As used herein, the term “Decker & Company” shall refer to Decker & Company,
                LLC, a State of Georgia limited liability company.


             F. As used herein, the term “KB Marietta” shall refer to KB Marietta, LLC, a State of
                Georgia limited liability company.


             G. As used herein, the term “S&S” shall refer to S&S Commercial Contractors Inc., a
                State of Georgia corporation.


             H. As used herein, the term “CD Sanders” shall refer to CD Sanders Enterprises, Ltd,
                a State of Georgia corporation.


             I. As used herein, the term “Sanders Inc.” shall refer to Sanders Enterprises, Inc., a
                State of Georgia corporation.


             J. As used herein, the term “West Oak Property” shall refer to that certain real
                property with a common address of 1880 West Oak Parkway, Ste. 112, Marietta,
                Georgia 30062.


             K. As used herein, the term “West Oak Security Deed” shall refer to that certain
                Deed to Secure Debt and Security Agreement dated January 19, 2017, whereby KB
                Marietta granted a security interest in the West Oak Property to S&S.


                                  Document and Information Request

    1) The 2015 balance sheet of S&S.

    2) The 2015 profit and loss statement of S&S.

    3) The 2015 income statement of S&S.


12781834v1
Case 18-62370-wlh       Doc 39    Filed 10/30/18 Entered 10/30/18 17:41:06   Desc Main
                                 Document      Page 8 of 13



    4) The 2015 cash flow statement of S&S.

    5) The 2015 statement of changes in equity of S&S.

    6) The 2015 Federal tax return of S&S.

    7) The 2016 balance sheet of S&S.

    8) The 2016 profit and loss statement of S&S.

    9) The 2016 income statement of S&S.

    10) The 2016 cash flow statement of S&S.

    11) The 2016 statement of changes in equity of S&S.

    12) The 2016 Federal tax return of S&S.

    13) The 2017 balance sheet of S&S.

    14) The 2017 profit and loss statement of S&S.

    15) The 2017 income statement of S&S.

    16) The 2017 cash flow statement of S&S.

    17) The 2017 statement of changes in equity of S&S.

    18) The 2017 Federal tax return of S&S.

    19) Any 2018 quarterly balance sheet of S&S.

    20) Any 2018 quarterly profit and loss statement of S&S.

    21) Any 2018 quarterly income statement of S&S.

    22) Any 2018 quarterly cash flow statement of S&S.

    23) Any bylaws of S&S.

    24) Any shareholder agreement of S&S.

    25) Any corporate minutes of S&S.

    26) Any corporate resolutions of S&S.




12781834v1
Case 18-62370-wlh       Doc 39     Filed 10/30/18 Entered 10/30/18 17:41:06        Desc Main
                                  Document      Page 9 of 13



    27) Any bank account statements of S&S for the period from January 1, 2015 to present.

    28) Any receipts and disbursement ledgers of S&S for the period from January 1, 2015 to
        present.

    29) The 2017 balance sheet of CD Sanders.

    30) The 2017 profit and loss statement of CD Sanders.

    31) The 2017 income statement of CD Sanders.

    32) The 2017 cash flow statement of CD Sanders.

    33) The 2017 statement of changes in equity of CD Sanders.

    34) The 2017 Federal tax return of CD Sanders.

    35) Any 2018 quarterly balance sheet of CD Sanders.

    36) Any 2018 quarterly profit and loss statement of CD Sanders.

    37) Any 2018 quarterly income statement of CD Sanders.

    38) Any 2018 quarterly cash flow statement of CD Sanders.

    39) Any bylaws of CD Sanders.

    40) Any shareholder agreement of CD Sanders.

    41) Any corporate minutes of CD Sanders.

    42) Any corporate resolutions of CD Sanders.

    43) Any bank account statements of CD Sanders for the period from January 1, 2017 to
        present.

    44) Any receipts and disbursement ledgers of CD Sanders for the period from January 1,
        2017 to present.

    45) The 2015 balance sheet of Sanders Inc.

    46) The 2015 profit and loss statement of Sanders Inc.

    47) The 2015 income statement of Sanders Inc.

    48) The 2015 cash flow statement of Sanders Inc.



12781834v1
Case 18-62370-wlh       Doc 39    Filed 10/30/18 Entered 10/30/18 17:41:06     Desc Main
                                 Document      Page 10 of 13



    49) The 2015 statement of changes in equity of Sanders Inc.

    50) The 2015 Federal tax return of Sanders Inc.

    51) The 2016 balance sheet of Sanders Inc.

    52) The 2016 profit and loss statement of Sanders Inc.

    53) The 2016 income statement of Sanders Inc.

    54) The 2016 cash flow statement of Sanders Inc.

    55) The 2016 statement of changes in equity of Sanders Inc.

    56) The 2016 Federal tax return of Sanders Inc.

    57) The 2017 balance sheet of Sanders Inc.

    58) The 2017 profit and loss statement of Sanders Inc.

    59) The 2017 income statement of Sanders Inc.

    60) The 2017 cash flow statement of Sanders Inc.

    61) The 2017 statement of changes in equity of Sanders Inc.

    62) The 2017 Federal tax return of Sanders Inc.

    63) Any 2018 quarterly balance sheet of Sanders Inc.

    64) Any 2018 quarterly profit and loss statement of Sanders Inc.

    65) Any 2018 quarterly income statement of Sanders Inc.

    66) Any 2018 quarterly cash flow statement of Sanders Inc.

    67) Any bylaws of Sanders Inc.

    68) Any shareholder agreement of Sanders Inc.

    69) Any corporate minutes of Sanders Inc.

    70) Any corporate resolutions of Sanders Inc.

    71) Any bank account statements of Sanders Inc. for the period from January 1, 2015 to
        present.



12781834v1
Case 18-62370-wlh       Doc 39    Filed 10/30/18 Entered 10/30/18 17:41:06         Desc Main
                                 Document      Page 11 of 13



    72) Any receipts and disbursement ledgers of Sanders Inc. for the period from January 1,
        2015 to present.

    73) Copies of all documents related to the transfer of the West Oak Property from S&S to KB
        Marietta.

    74) Copies of all documents related to the transfer or assignment of the West Oak Security
        Deed from S&S to CD Sanders.

    75) Copies of all correspondence related to ownership of CD Sanders.

    76) Copies of all correspondence related to formation of CD Sanders.

    77) Copies of all correspondence related to the transfer of the West Oak Property from S&S
        to KB Marietta.

    78) Copies of all correspondence related to the transfer or assignment of the West Oak
        Security Deed from S&S to CD Sanders.




12781834v1
Case 18-62370-wlh         Doc 39    Filed 10/30/18 Entered 10/30/18 17:41:06            Desc Main
                                   Document      Page 12 of 13



                                  CERTIFICATE OF SERVICE

          I hereby certify that I have this day served the following parties with a true and correct

copy of the foregoing Motion for Examination of and Document Production by Decker &

Company, LLC under Rule 2004 of the Federal Rules of Bankruptcy Procedure by first class

United States Mail and/or certified mail, as indicated, to the following entities at the addresses

stated:

First Class Mail
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

First Class Mail
Connie Sanders
1196 Lincoln Drive
Marietta, GA 30066

First Class Mail
Connie Sanders
CD Sanders Enterprises Ltd
1951 Canton Rd, #80
Marietta, GA 30066

First Class Mail
Connie Sanders
S&S Commercial Contractors, Inc.
1951 Canton Rd, #80
Marietta, GA 30066

First Class Mail
Deene J. Sanders
Sanders Enterprises, Inc.
1951 Canton Rd, #80
Marietta, GA 30066

First Class Mail
Ian M. Falcone
The Falcone Law Firm, P.C.
363 Lawrence Street
Marietta, GA 30060


12781834v1
Case 18-62370-wlh       Doc 39    Filed 10/30/18 Entered 10/30/18 17:41:06   Desc Main
                                 Document      Page 13 of 13




First Class Mail
Decker & Company, LLC
Decker Corporate Services
2435 Old Alabama Road
Roswell, GA 30076-2415

First Class Mail
Richard G. Decker
Decker & Company, LLC
2435 Old Alabama Road
Roswell, GA 30076-2415


        This 30th day of October, 2018.



                                                /s/ Michael J. Bargar
                                                Michael J. Bargar
                                                Georgia Bar No. 645709




12781834v1
